UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6944


TITO LEMONT KNOX,

                  Plaintiff - Appellant,

             v.

RT. GRAHAM, Officer; DEPT. GARNER, JE 0136,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Henry M. Herlong, Jr., District
Judge. (9:07-cv-00283-HMH)


Submitted:    October 21, 2008              Decided:   October 28, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tito Lemont Knox, Appellant Pro Se.   Amy Miller Snyder,
CLARKSON, WALSH, RHENEY & TERRELL, PA, Greenville, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tito Lemont Knox appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief    on    his     42   U.S.C.   § 1983    (2000)    complaint.       We    have

reviewed the record and find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court.                       Knox v.

Graham,    No.        9:07-cv-00283-HMH       (D.S.C.    May   27,     2008).      We

dispense       with     oral   argument   because        the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2